Citation Nr: 0604608	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shell fragment wound (SFW) of the right 
buttock affecting Muscle Group XVII, currently rated as zero 
percent disabling.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1950 to June 1953.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, in part, denied the appellant's 
claim of entitlement to a compensable rating for his Muscle 
Group (MG) XVII disability as well as his claim for service 
connection for a low back disorder.  The appellant is also 
appealing the March 2003 rating decision that denied his 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

In June 2004, the RO denied that appellant's claims of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), impotence and peripheral neuropathy 
of the lower extremities.  Because the appellant did not 
complete the procedural steps necessary for an appeal on any 
one of these issues, the Board has not included them in its 
consideration of the claims on appeal.

In his June 2003 VA Form 9, the appellant stated that he 
wanted a Travel Board hearing.  That hearing before the Board 
was scheduled to be conducted at the RO on August 24, 2005.  
The appellant cancelled that hearing.  Therefore, as there is 
no current outstanding hearing request, the case is ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant was hospitalized for more than a month as a 
result of his shell fragment wound to the right buttock, and 
x-rays have confirmed that two metallic fragments were 
retained.

2.  There is no evidence of the characteristic loss of deep 
fascia or muscle substance, impairment of muscle tonus, loss 
of power, or lowered threshold of fatigue.

3.  The residual scar is small, well healed and nontender. 

4.  Any current lumbar spine disorder is not attributable to 
the appellant's military service.

5.  The appellant's service-connected disabilities currently 
consist of a right forearm disability evaluated as 20 percent 
disabling and a MG XVII disability evaluated as 20 percent 
disabling; the current combined rating for the appellant's 
two service-connected disabilities is 40 percent.

6.  The appellant's service-connected disabilities do not 
combine to prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but not more, have 
been met for the shell fragment wound with retained foreign 
body, right buttock, MG XVII.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.41, 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 
4.54, 4.56, 4.59, 4.73, Diagnostic Code 5317 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 5317, 7801, 7802, 7803, 
7804, 7805 (as in effect prior to and from August 30, 2002). 

2.  The appellant does not have any lumbosacral disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, and 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The appellant is not unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in September 2001, August 2002, and July 2005; these 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In addition, in the April 2003 and December 2003 Statements 
of the Case (SOC), and the various Supplemental Statements of 
the Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to an increased 
evaluation for MG XVII disability, to service connection for 
a low back disorder and to a total rating based on individual 
unemployability.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's three claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded an 
opportunity to testify before the Board.  The appellant was 
informed about the kinds of evidence that were required and 
the kinds of assistance that VA would provide.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In March 1951, the appellant incurred a shell fragment wound 
of the right buttock in Korea.  In considering the residuals 
of injury, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.  Evaluation of injury includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

Currently, the appellant's service-connected shell fragment 
wound of the right buttock involving Muscle Group XVII is 
rated as zero percent disabling under Diagnostic Code 5317.  
According to Diagnostic Code 5317, Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is warranted if impairment of this 
muscle group is slight, a 20 percent rating is warranted for 
moderate impairment, a 40 percent rating is warranted for 
moderately severe impairment, and a 50 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In this case, service medical records reflect that the 
appellant's right buttock was pierced by grenade fragments in 
March 1951.  No arteries or nerves were involved.  During a 
month-long hospitalization, his wound was debrided and he was 
prescribed antibiotics.  On admission to the Army Hospital in 
Tokyo, the physical examination was negative except for a two 
by three centimeter relatively clean penetrating wound 
overlaying the mid-portion of the right buttock.  A week 
after the incident, the appellant was semi-ambulatory.  A 
week after that, the wound was showing some wet granulation 
and the appellant was ambulating; he was then able to 
partially flex the buttocks.  Approximately one month after 
the incident, the appellant was thoroughly ambulating.  There 
was evidence of dry granulation of the wound and it only 
required one small dry dressing.

The appellant underwent a VA medical examination in May 1956; 
he complained of irritation in his right buttock at times.  
Radiographic examination revealed two metallic foreign bodies 
measuring two centimeters in diameter in the soft tissue in 
the region of the right hip posteriorly.  The scar was 
circular in shape, not adherent and nontender.  There was no 
loss of muscle tissue and there was no limitation of motion 
of either the spine or the hips.  

The appellant underwent a VA medical examination in October 
2001.  On physical examination, there was a depressed 
shrapnel wound approximately one centimeter deep.  There was 
no tenderness to palpation about the right buttock.

At a January 2003 VA medical examination, the appellant 
complained of pain in the area of his right hip.  He 
demonstrated a normal gait and normal posture.  On physical 
examination, there was no atrophy of the lower extremities.  
Sensation was intact to light touch in the lower extremities.  
Motor strength was full in the lower extremities.  The 
examiner noted a one-and-a-half centimeter round 
hyperpigmented shrapnel wound scar on the right buttock.  The 
scar was nontender to palpation.  There was a little tissue 
loss and insignificant muscle loss.  After reviewing the 
claims file and examining the appellant, the examiner 
rendered a diagnosis of retained shrapnel in the soft tissue 
of the right hip.  This same examiner noted in December 2003 
that the scar was depressed to a depth of two millimeters.  

In various written statements, the appellant has asserted 
that the retained shell fragments have caused increased pain 
and discomfort over the years.  He asserted that he could not 
sit, stand or walk for long periods without pain.  He stated 
that he had trouble sitting and lying down due to pain and 
discomfort.  The October 2001 VA medical examination report 
reflects that the appellant complained of some pain in the 
right buttock after sitting or walking for a long period of 
time.

The record thus indicates that x-rays have confirmed that two 
metallic fragments were retained, the Board finds that the 
noncompensable rating for his muscle disability is not 
appropriate, and that therefore a 20 percent rating for a 
moderate muscle injury to Muscle Group XVII is warranted.  
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317.

The medical record does not reflect that the shell fragment 
wound merits a rating higher than 20 percent, however.  There 
is no evidence of the characteristic 
loss of deep fascia or muscle substance, impairment of muscle 
tonus, loss of power, or lowered threshold of fatigue.  For 
example, at his December 2003 VA examination, the appellant 
exhibited a normal gait and normal posture (an obvious 
display of power and muscle tone).  No loss of muscle tissue 
was found at his May 1956 examination or during either of his 
2003 VA medical examinations.  Thus, the appellant is 
entitled to a 20 percent rating, but not more, under 
Diagnostic Code 5317.

Additionally, there are no other findings, not already 
contemplated by Diagnostic Code 5317, which would warrant a 
separate or higher rating.  The appellant's residual scar, as 
indicated by the results of his recent VA examinations, is 
only minimally symptomatic, if that.  While the appellant has 
routinely complained of right hip pain associated with his 
shell fragment wound, he has not specifically referenced pain 
coming from his scar.  The scar itself is quite small 
(approximately one-half inch in diameter) and has been 
described as well healed and nontender.  There certainly is 
no evidence that the scar is unstable or disfiguring, or that 
it limits the function of an affected part.  Therefore, a 
separate rating for scarring of the right buttock is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 (as in effect prior to and from August 
30, 2002).

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40.  If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the appellant does not have shell 
fragment wound injury residuals involving a joint or 
arthritis, but rather an injury to his right buttock - a 
muscle.

Notwithstanding the above discussion, a rating in excess of 
the 20 percent evaluation assigned herein may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's MG XVII 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for muscle injury disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has never undergone post-service 
hospitalization for his MG XVII disability, and he has 
generally not sought treatment for the condition.  The 
appellant has not offered any objective evidence of any 
symptoms due to the disability that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Therefore, as the appellant's shell fragment wound residuals 
most closely approximate a moderate muscle injury 
corresponding to a scheduler 20 percent rating under 
Diagnostic Code 5317, the claim is granted to this extent. 


B.  Service connection claim

The appellant maintains that his current low back conditions 
of degenerative disc disease and degenerative joint disease 
were caused by the concussion grenade explosion he 
experienced in Korea in March 1951.  He maintains that he was 
paralyzed from the waist down for several days after this 
blast and that his current low back conditions are 
etiologically related to the blast.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he never sought treatment for complaints relating to his 
back.  The medical records associated with his March 1951 
shrapnel injury and his July 1951 gunshot wound do not 
mention any back or lower extremity complaints, symptoms, 
findings or related diagnoses.  Medical examination did not 
demonstrate any low back abnormality.  The appellant 
underwent a separation examination in June 1953; in the 
associated report of medical history, the appellant denied 
lameness, paralysis and arthritis.  Medical examination did 
not demonstrate any low back abnormality

The appellant submitted a VA Form 21-526 in May 1955; he did 
not claim any low back disorder.  The appellant underwent a 
VA medical examination in May 1956; he did not report any low 
back problems or complaints.  On physical examination, there 
were no clinical findings relating to any lumbosacral spine 
disorder other than x-ray evidence of a developmental anomaly 
at L5.

In his August 2001 claim for service connection, the 
appellant stated that he began to have a great deal of back 
pain two to three years earlier.  In a July 2002 written 
statement, the appellant said that he had been paralyzed from 
the waist down for three to four days after the March 1951 
grenade explosion; however, the service medical records do 
not reflect any such complaints or clinical findings.  The 
appellant further stated that he had had one bout with his 
back that lasted for four weeks in the 1960s, and that some 
time around 1999, he began to experience pain in his back.  

Radiographic examination of the appellant's lumbar spine was 
accomplished in a VA facility in March 2001.  The x-rays 
revealed normal alignment of the vertebrae.  Disc spaces were 
well maintained.  There was generalized osteoporosis.  The 
pedicles were intact.  There was no evidence of other osseous 
abnormalities.

The appellant underwent a VA medical examination in October 
2001.  He exhibited a normal gait and normal posture.  The 
appellant demonstrated full range of motion of the spine in 
all directions except for flexion.  He complained of pain on 
motion.  Straight leg raises were negative bilaterally.  
Motor strength was full.  There was no muscular atrophy.  

The appellant underwent another VA medical examination in 
January 2003; the examiner reviewed the claims file.  The 
examiner rendered a diagnosis of degenerative disc disease of 
the lumbar spine and opined that the appellant's present-day 
back pain was not related to his combat wounds. 

The evidence of record includes VA medical treatment records 
for the appellant dated between 2000 and 2005.  Review of 
those records reveals that the appellant has been treated for 
chronic low back pain.

After considering the appellant's contentions and all the 
documentary evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  His statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, there is no medical evidence that indicates that 
the appellant suffers from any pathologic disorder of the 
lumbar spine that is related to his military service.  The 
service medical records and the May 1956 VA medical 
examination report were negative for any findings of low back 
pathology other than a developmental defect at L5 and there 
is no medical evidence or documentation of any low back 
pathology until 2000 which the Board notes was more than 45 
years after the appellant's separation from service.

Even assuming, arguendo, that the appellant experienced some 
symptoms of a lumbar spine disorder in service or within one 
year of service, he has not experienced continuity of 
symptoms sufficient to support of claim of entitlement to 
service connection for a lumbar spine disability.  As 
previously noted, the medical evidence of record does not 
show treatment for any lumbar spine disorder until more than 
45 years after service separation and the appellant himself 
describes the onset of his current low back pain as occurring 
in 1999.  The medical evidence of record fails to demonstrate 
the continuity of symptomatology required to support the 
claim for entitlement to service connection.  Similarly, the 
more than 45-year gap between service and the diagnoses of 
degenerative joint and disc disease defeats satisfaction of 
the continuity requirement.  

The evidence of record does include written statements from 
one of the appellant's treating VA physicians.  The first 
statement is dated in August 2003.  The doctor said that the 
appellant was unable to move or feel his legs for one week 
after the March 1951 grenade explosion.  In an October 2004 
statement, this doctor noted that severe trauma caused by a 
concussion grenade with enough force to render the appellant 
unconscious would certainly be enough to do damage to nerves.  
However, she further stated that she did not have information 
from the appellant's service medical records.  It is clear 
that these medical opinions were based on the appellant's 
statements about his March 1951 grenade injuries, including 
paralysis, and do not constitute competent opinions because 
when a medical opinion is based on a history and information 
given by a claimant, the Board is not bound to accept that 
doctor's opinion under such circumstances.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); see also Elkins v. Brown, 5 
Vet. App. 474 (1993).  

That the physician had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current lumbosacral 
pathology to his service.

There is no evidence of record that the appellant had any low 
back condition until many years after service.  The absence 
of any evidence of any of the claimed low back conditions in 
the service medical records or of persistent symptoms of any 
claimed disability between 1953 and 1999 (age 66) constitutes 
negative evidence tending to disprove the assertion that the 
appellant was disabled from any low back disease or injury 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's 
statements and VA medical evidence demonstrating that the 
claimed disorders were not evident until many years after 
service, with the report of the onset of low back pain around 
1999 (age 66), and osteoporosis and degenerative disc disease 
diagnosed after that, exceeds that of the "positive" evidence 
of record, which amounts to nothing more than the appellant's 
contentions.  The lack of any evidence of symptoms or 
clinical findings until many years after the appellant's 1953 
separation from service is itself evidence which also 
strongly suggests that no claimed condition is traceable to 
disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
lumbar spine pathology and his military service.

Because the evidence fails to show lumbar spine degenerative 
arthritis in service, or within the one-year presumptive 
period, the appellant's subsequent manifestation of lumbar 
spine degenerative joint disease cannot be said to be service 
connected.  Thus, the medical evidence does not demonstrate a 
nexus between his degenerative joint disease or degenerative 
disc disease of the lumbar spine and his military service.  
In the absence of such a nexus, the medical evidence cannot 
support a finding of service connection for a lumbar spine 
disorder.  38 C.F.R. § 3.303.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim denied here.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (2001).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

C.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for two disabilities, the right forearm and the right 
buttock; each is assigned a 20 percent evaluation.  These 
disabilities have a combined evaluation of 40 percent and may 
be considered as one disability as they were incurred in 
action.  38 C.F.R. § 4.16(a)(4).  However, there is no other 
service-connected disability.  Thus, the afore-mentioned 
requirement for a combined rating of 70 percent or higher has 
not been met.

The medical evidence of record indicates that the appellant 
has a high grade stenosis of his right superficial femoral 
artery, a left leg injury, diabetes mellitus, peripheral 
neuropathy, coronary artery disease, COPD, chronic 
pancreatitis with history of common bowel duct stricture, 
allergic rhinitis, cataract, bilateral inguinal hernia, 
hyperlipidemia, low back pain, bilateral hip degenerative 
joint disease, gastroesophageal reflux disease, urinary 
incontinence, hypertension, seborrhea and erectile 
dysfunction, as of January 2005.  These conditions are in 
addition to his two service-connected disabilities.  

A rating in excess of 20 percent for the MG XVII disability 
has been denied on an extraschedular basis, as discussed 
above.  As previously noted, in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321(b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The MG XVII Diagnostic Code, 
5317, provides for a higher rating, but the required 
manifestations have not been shown.  As for the right forearm 
disability, an evaluation of 20 percent (moderately severe) 
for the right (major) forearm MG VIII disability was granted 
in the May 2002 rating decision; while higher evaluations are 
available, the appellant did not appeal this aspect of the 
rating decision.  The Board further finds no evidence that 
either one of the appellant's service-connected disabilities 
ever presented such an unusual or exceptional disability 
picture so as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
appellant did not require any hospitalization for either 
condition between 2001 and the present; nor have there been 
any other exceptional/unusual characteristics of disability 
that would merit extraschedular consideration.  There is no 
evidence that either service-connected disability has 
interfered markedly with employment so as to preclude 
application of the regular schedular ratings, or make the 
appellant unable to secure or follow a substantially gainful 
occupation.  

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or lack of work 
skills or advancing age made him incapable of performing the 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The appellant has not presented, nor has 
the Board found, circumstances between that have placed this 
appellant in a different position than other veterans rated 
40 percent disabling.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The appellant's two disabilities have 
not been, in the Board's determination, so severely disabling 
as to have rendered him or the average person similarly 
situated unable to secure or follow substantially gainful 
employment, nor does the evidence of record reflect that 
either condition would render him individually unable to 
follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for each service-connected 
disability, and that the grant of an extraschedular 
evaluation at any time for either disability - under either 
38 C.F.R. § 3.321(b) or § 4.16(b) - is not warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his two service-connected disabilities.  Accordingly, the 
benefit sought on appeal is denied.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to a 20 percent evaluation for the MG XVII 
disability, but not more, is granted, subject to the law and 
regulations governing the awards of monetary benefits.

Service connection for a lumbosacral disorder is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


